Citation Nr: 1760152	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-38 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1984 to November 1984, December 
2005 to March 2006, and September 2008 to December 2010.  He had over 24 years of inactive service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran presented testimony at a hearing before the Board in October 2015 before a Veterans Law Judge; a transcript of the hearing is associated with his claims folder.

In March 2016 and May 2017 the Board remanded the for further development

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary in order to accurately assess the Veteran's claims.  The June and September 2017 VA opinions did not substantially comply with the May 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's claim for service connection for hypertension in June 2017, a VA examiner concluded that "the claimed hypertension condition is not proximately caused by, incurred in or otherwise aggravated by the claimed high sodium intake during active duty" due to there being "no support for the contention that the 'claimed high dietary sodium' caused the hypertension."  The VA examiner additionally concluded that "there is no evidence of hypertension prior to service" and that "the lack of a sustained blood pressure elevation and the lack of the diagnosis or treatment at the Philadelphia VAMC confirm the statement that the Veteran does not have hypertension."  The Board's May 2017 remand requested that the VA examiner offer an opinion that specifically addressed the Veteran's April 2008 essential hypertension diagnosis and a subsequent opinion regarding the possible aggravation of any hypertension disability that preexisted the September 2008 to December 2010 period of active duty.  The VA examiner did not discuss the April 2008 essential hypertension diagnosis in his conclusion that "there is no evidence of hypertension prior to the service."  Furthermore, the VA examiner failed to apply the standard of "clear and unmistakable evidence" to the question of whether the Veteran had a hypertension disability which preexisted his September 2008 to December 2010 period of active duty service and whether any such disability was aggravated by that period of service.

With regard to the Veteran's claim for service connection for asthma in May 2017, a VA examiner concluded that the Veteran had bronchial asthma that clearly and unmistakably preexisted the Veteran's service.  However, the VA examiner followed up on that opinion by stating that the condition was "not aggravated by the December 2005 to March 2006 and September 2008 to December 2010 periods of active service, or that any increase in disability was due to the natural progression of the disease."  The VA examiner identified frequent episodes of bronchial asthma but stated that they "represent[ed] the natural course and progression of the condition" and that there was therefore no "evidence to support the contention that the bronchial asthma was aggravated by the service" or "general medical consensus and evidence based opinion supporting the contention that the claimed bronchial asthma was exacerbated by the active duty service." 

In August 2017 the AOJ requested that the VA examiner clarify these opinions before readjudicating the Veteran's claim.  A clarifying opinion was returned by the VA examiner in September 2017.  In that further addendum the VA examiner restated his previous opinion with additional rationale; however, the examiner again failed to apply the standard of "clear and unmistakable evidence" to the question of whether the preexisting asthma was aggravated by service.

An adequate medical opinion is still necessary to decide the claims therefore the claims must be returned for another addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to a different VA examiner, than the medical provider who completed the May 2017 VA medical hypertension addendum opinion for an addendum opinion; the new examiner, if possible, should be similarly qualified as the medical provider who completed May 2017 VA medical addendum opinion.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.

Based on a review of the record, and new examination if needed, the examiner is asked to address each the following questions separately in the same ordered format as follows (the examiner must provide a thorough reason/rationale as to how or why the examiner reached each opinion):

(a)  Whether the evidence of record clearly and unmistakably (i.e., it is undebatable) shows that the Veteran had hypertension that existed prior to his entry onto active duty in September 2008.  The examiner must discuss the significance of the April 16, 2008, diagnosis of essential hypertension, and the April 29, 2008, follow-up visit finding that the Veteran's blood pressure was well-controlled without medication, when providing an opinion as to whether the Veteran had hypertension prior to this period of active service.

(b)  If the answer to (a) is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting hypertension was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.  The examiner is informed that for this question, aggravation is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation 
as to why this is so and note what, if any, additional 
evidence would permit such an opinion to be made

2.  Forward the claims folder to a different VA examiner, than the medical provider who completed the May and September 2017 VA medical asthma addendum opinions for an addendum opinion; the new examiner, if possible, should be similarly qualified as the medical provider who completed May and September 2017 VA medical addendum opinions.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.

Based on a review of the record, and new examination if needed, the examiner is asked to address each the following questions separately in the same ordered format as follows (the examiner must provide a thorough reason/rationale as to how or why the examiner reached each opinion):

Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting bronchial asthma was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.  The examiner is informed that for this question, aggravation is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation 
as to why this is so and note what, if any, additional 
evidence would permit such an opinion to be made

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of the REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the require actions, and after conducting any additional development necessary based on the information obtained the AOJ should readjudicate the Veteran's service connection claims.  If the benefit sought on appeal remains in any respect denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




